Lore, C. J.,
delivered the opinion of the Court.
The application for new trial is refused, on the ground that there is no averment in the affidavit at all that the words spoken by counsel in any wise influenced the jury. On the contrary, it is distinctly stated in the affidavit that it was simply “ calculated ” to influence the mind of the jury; and under the well settled decisions in this State governing new trials, the motion for a new trial made in this case is refused and the rule is discharged.